Appeal by the defendant from (1) a judgment of the Supreme Court, Nassau County (Thorp, J.), rendered June 15, 1995, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence under Indictment No. 89760, and (2) an amended judgment of the same court, also rendered June 15, 1995, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal possession of a controlled substance in the fifth degree, under S.C.I. No. 80987.
Ordered that the judgment and the amended judgment are affirmed.
We find unpersuasive the defendant’s contention that he was denied the effective assistance of counsel at trial. Viewing the record as a whole, trial counsel vigorously pursued various motions, presented a viable defense, and offered a cogent summation. Thus, the trial counsel supplied the defendant with meaningful representation (see, People v Baldi, 54 NY2d 137, 147; see also, People v Lockhart, 167 AD2d 427).
Since the violation of probation was based, among other things, on the conviction under Indictment No. 89760, his probation was properly revoked.
We have reviewed defendant’s remaining contentions and *626find them to be without merit. O’Brien, J. P., Ritter, Krausman and Goldstein, JJ., concur.